                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


STEVE CONREY                                                                 PLAINTIFF


VS.                                  CASE NO. 3:18CV00232 PSH


NANCY A. BERRYHILL, Commissioner,
    Social Security Administration                                          DEFENDANT


                                         JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

      IT IS SO ORDERED this 8th day of August, 2019.



                                                UNITED STATES MAGISTRATE JUDGE
